DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-23 have been added.

Status of Claims
2.    This Office Action is in response to the application filed on 07/01/2022. Claims 1 through 23 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4a.	Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive:
	Applicant argued that Chun in view of Yang does not teach amended limitation “a time length of at least one type of time domain resource in the N types of time domain resources is less than 1 millisecond”.
Examiner respectfully disagrees. Chun teaches plurality of subframes in a frame (M time units) wherein each subframe may include 5, 6, 7, or 8 OFDM symbols but is only one example- N types of subframes based on the number of symbols in subframe, wherein paragraph 49 “plurality of subframes in a frame (M time units) wherein each subframe may include 5, 6, 7, or 8 OFDM symbols but is only one example (different design case)- N types of subframes based on the number of symbols in subframe (see paragraph 49). In addition, Chun teaches that the mini tile means a minimum unit of the radio resource (see paragraph 55), wherein each mini tile including at least one OFDM symbol in the time domain (see paragraph 8). Further, Chun in Fig. 3 teaches a subframe (SF) is (5/8)ms = 0.625 ms <1ms. Further, each OFDM symbol is equal to (0.625/6)ms = 0.1ms (approximately). Therefore, Chun teaches the amended limitation “a time length of at least one type of time domain resource in the N types of time domain resources is less than 1 millisecond” (see Fig. 3).

    PNG
    media_image1.png
    280
    457
    media_image1.png
    Greyscale


In addition, Yang teaches the slot includes a plurality of OFDMA symbols in a time domain wherein each slot time domain is equal to 0.5ms (see paragraph 37 and Fig, 3).

    PNG
    media_image2.png
    219
    816
    media_image2.png
    Greyscale


Therefore, the combined teachings of Chun in view of Yang teaches the amended limitation “a time length of at least one type of time domain resource in the N types of time domain resources is less than 1 millisecond” (see Chun: Fig. 3 and Yang: Fig. 3).

In case the above responses does not convince the applicant that Chun in view of Yang teaches every elements of claimed invention, for the sake of expediting prosecution of claimed invention, examiner has searched Shi et al. (US 2018/0310282 A1) reference that believes it reads on the claimed invention.

4b.	Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant requested consideration of all filed IDSs not previously considering by initialing and returning  each Form PTO-1449.
	Examiner examined all previous IDSs. They were all considered and returned to the applicant. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,880,909-hereafter Li]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 have simply broaden the claim 1 of Li, by eliminating some of the limitations and rewarding other limitations.
Claims 2, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,880,909-hereafter Li]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 8, and 15 are similar to the claim 2 of Li. 
Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. [10,880,909-hereafter Li]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 9 are substantially similar to the claim 3 of Li.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0274081 A1) in view of Yang et al. (US 2012/0106491 A1) further in view of Shi et al. (US 2018/0310282 A1).

For claims 1, 7, 13, and 21 Chun teaches an apparatus/a method, comprising: 
one or more processors (see Fig. 2 “processor”), and a non-transitory storage medium configure to store program instructions; wherein, when executed by the one or more processors (see paragraph 132 “processors performing functions and program code”), the program instructions cause the apparatus to: 
determine a transmission resource for at least one physical uplink control channel (PUCCH), wherein a time domain resource occupied by the transmission resource is at least one time unit of M time units comprised in one subframe, each time unit of the M time units is one of N types of time domain resources, the N types of time domain resources comprise time domain resources whose time lengths are respectively one symbol, two symbols, three symbols, four symbols, and seven symbols, a time length of at least one type of time domain resource in the N types of time domain resources is less than 1 millisecond, and N is a positive integer and greater than 1 (see paragraph 4 “subframe unit”, paragraph 5 “adaptively configuring uplink control channel in a frame (resource) that may be variously configured”, paragraphs 57-58 “4(N) different type of subframes which include different number of symbols”, paragraph 55 “subframe type determination”, paragraph 49 “plurality of subframes in a frame (M time units) wherein each subframe may include 5, 6, 7, or 8 OFDM symbols but is only one example (the number of OFDM symbols included in the subframe is not limited)- N types of subframes based on the number of symbols in subframe”, paragraph 58 “type 2 subframe includes 7 OFDM symbols-the number OFDM symbols in a subframe type is a design choice (the number of OFDM symbols included in the subframe is not limited)”, paragraph 60 “the number of OFDM symbols, the type of subframe, and the number of OFDM symbols included in the subframe are not limited”,  and Fig. 3 “SF5 is 0.625 ms and OFDM symbol is approximately 0.1 ms”); and 
send the at least one PUCCH on the transmission resource (see paragraph 6 “adaptively transmitting an up link control signal (channel)” and paragraph 49 “each subframe is used for uplink or downlink transmission”).
Chun does not explicitly teach PUCCH resource determination.
However, Yang teaches reserving a plurality of physical uplink control channel (PUCCH) transmission resources corresponding to the plurality of data units within a subframe having a plurality of slots for transmission ACK/NACK (see Yang: paragraph 8).
Thus, it would have been obvious to a person of ordinary skill in the art before the date of claimed invention to use the teachings of Yang in the radio communication of Chun in order to reserve resources for PUCCH to carry ACK/NACK (see Yang: paragraph 8).
Chun and Yang does not explicitly teach a time domain resource less than 1 ms
Moreover, Shi teaches The short TTI is  a TTI a time domain length of which is smaller than 1 ms. The SPDCCH refers to physical downlink control channel which occupies a part or all of resource elements within the short TTI and has a time domain length being smaller than or equal to the time domain length of the occupied short TTI (see Shi: at least paragraph 55 and claim 5). In addition, Yang teaches with a short TTI including fewer OFDM symbols, a shorter RTT (round Trip Time) may be obtained when a short TTI with a new granularity is used, thereby ensuring the low-delay communication demand (see Shi: paragraph 228).
Thus, it would have been obvious to a person of ordinary skill in the art before the date of claimed invention to use the teachings of Shi in the combined radio communication of Yang and Chun in order to use short TTI to ensure the low-delay communication demand (see Shi: paragraph 228).

           For claims 2, 8, and 15 Chun teaches the apparatus/the method, wherein M=2 (see Chun: Fig. 4 “Type-2 subframe includes two (M=2) subframe in a frame-still this is a design choice”).

           For claims 3 and 9 Chun teaches the apparatus/the method, wherein send the at least one PUCCH on the transmission resource comprises: 
send the at least one PUCCH on each of the M time units, wherein the M time units comprise at least two time units, and quantities of symbols in the at least two time units of the M time units are different (see Chun: Fig. 4 “Type-1 subframe includes two (M=2) subframe in a frame each with 6 OFDM symbols and one short subframe with 3 OFDM symbols”-still this is a design choice”).

           For claims 4, 10, 14,  and 22 Chun teaches the apparatus/the method, wherein: 
the transmission resource comprises a first transmission resource and a third transmission resource (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”), 
the time domain resource occupied by the first transmission resource and the third transmission resource are separately an Ith time unit and a jth time unit in M time units included in one subframe, wherein M is a positive integer, i is a positive integer and no greater than M, j is a positive integer and no greater than M, i is not equal to j, and the first transmission resource (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”) and 
the third transmission resource occupy different frequency domain resources and carry same data (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”).

           For claims 5, 11, 16, and 23 Chun teaches the apparatus/the method, wherein:
M=2; or M=4, and the four time units comprised in the one subframe are orderly a first time unit, a second time unit, a third time unit, and a fourth time unit (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”), wherein: 
a time length of the first time unit is three symbols, a time length of the second time unit is four symbols, a time length of the third time unit is four symbols, and a time length of the fourth time unit is three symbols (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”); 
the ith time unit is the first time unit, the jth time unit is the second time unit (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”); or 
the ith time unit is the third time unit, the jth time unit is the fourth time unit (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”).

           For claims 6, 12, and 17 Chun teaches the apparatus/the method, wherein: 
the four symbols of the second time unit or the third time unit comprise two symbols used to transmit a physical signal and two symbols used to transmit a physical channel, the two symbols used to transmit the physical signal are middle two symbols of the four symbols (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”); or 
the three symbols of the first time unit or the fourth time unit comprise one symbols used to transmit a physical signal and two symbols used to transmit a physical channel, the one symbol used to transmit the physical signal is the second symbol of the three symbols (see Chun: Fig. 4 “Type-1-3 subframes and Type-1 AND Type-2 Subframe-design choice”).

For  claim 19 Chun in view of Yang further in view of Shi teaches the apparatus according to claim 1, wherein determine a transmission resource for at least one PUCCH, comprises: 
determine, according to higher layer signaling or physical layer signaling, the time domain resource occupied by the transmission resource is one type of configurable time domain resource, wherein the higher layer signaling or the physical layer signaling indicates that the configurable time domain resource is which type or types of the N types of time domain resources (see Yang: paragraph 58 “RRC signaling determining PUCCH resources”).

7.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0274081 A1) in view of Yang et al. (US 2012/0106491 A1) further in view of Shi et al. (US 2018/0310282 A1) further in view of Chen et al. (US 2016/0345311 A1).

For  claim 18 Chun in view of Yang does not explicitly teach the apparatus according to claim 1, wherein the transmission resource is located in a first serving cell and a time length of the time domain resource occupied by the transmission resource is less than 1 millisecond; 
wherein the program instructions further cause the apparatus to: 
determine another transmission resource located in a second serving cell, wherein a time domain resource occupied by the another transmission resource is 1 millisecond or one subframe; 
send data on the another transmission resource.
However, Chen teaches UE602 and /or eNB 604 can configure one CC 608 as a Pcell CC and one or more other CCs 609 as an Scell cc in carrier aggregation and/or multiple connectivity (see paragraph 65). In addition, Chen teaches a first TTI length corresponds to legacy LTE communications (e.g., 1 millisecond (ms) TTI (see paragraph 86). In addition, Chen teaches the a second TTI having a shorter duration than the first TTI (see paragraph 61). Further, Chen teaches transmit data over second resources based on second TTI (see Fig. 8 “810”).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chen in the combined radio communication of Yang and Chun in order to different TTIs one for legacy LTE cell (1 ms TTL) and less than 1ms TTI for non-LTE cell  (see Chen: paragraph 61 “TTI having a shorter duration legacy TTI can be useful for improving efficiency of handover, uplink timing synchronization, etc.”).

For  claim 20 Chun in view of Yang in view of Chen teaches the apparatus according to claim 1, wherein the program instructions further cause the apparatus to: 
report information to a network device, wherein the information indicates that the apparatus supports which type or types of time domain resources (see Chun: paragraph 68 “supporting subframe type” and Chen: paragraph 24 “supporting different TTI associated with different wireless technology”).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415